2014 UT App 218
_________________________________________________________

              THE UTAH COURT OF APPEALS

  STATE OF UTAH , IN THE INTEREST OF H.E. AND G.V.K., PERSONS
               UNDER EIGHTEEN YEARS OF AGE .
                          ____________

                              S.K.,
                           Appellant,
                               v.
                         STATE OF UTAH ,
                            Appellee.

                      Per Curiam Decision
                        No. 20140452-CA
                    Filed September 11, 2014

      Third District Juvenile Court, Salt Lake Department
             The Honorable Kimberly K. Hornak
                          No. 1089150

          Colleen K. Coebergh, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

               Martha Pierce, Guardian ad Litem

      Before JUDGES JAMES Z. DAVIS, STEPHEN L. ROTH , and
                       JOHN A. PEARCE.


PER CURIAM:

¶1    S.K. (Mother) appeals the juvenile court’s order granting
permanent custody of her children to the children’s aunt and uncle.
We affirm.

¶2    Mother raises three claims of error relating to an April 24,
2014 hearing: (1) the juvenile court erred by not ordering that
                             In re H.E.


Mother be provided with reunification services while she was
institutionalized at the Utah State Hospital; (2) the juvenile court
erred in granting permanent custody of the children to relatives
when Mother could not attend the hearing due to her
institutionalization; and (3) the juvenile court erred in not taking
evidence during that hearing. However, in making these
arguments, Mother misconstrues the nature of the April 24, 2014
hearing.

¶3     On March 20, 2014, the matter was scheduled for a
permanency hearing.1 Mother appeared at the hearing with her
counsel. After dealing with preliminary matters, including
Mother’s request to postpone the hearing, the juvenile court
indicated that it was “time to do a permanency hearing.”
Accordingly, the court informed the parties that they could put on
evidence or could proffer, as originally contemplated by the
parties, but the hearing would proceed that day. Counsel for
Mother stated that she did not want to put on evidence, instead
indicating that she and the other parties would proffer the
evidence. At the conclusion of the hearing, the juvenile court
awarded custody and permanent guardianship to the children’s
aunt and uncle. However, based on the request of the parties the
juvenile court did not terminate its jurisdiction. Instead, the court
scheduled the April 24, 2014 review hearing in order to allow
Mother to work out a visitation schedule with the children’s new
guardians, so that the schedule could be incorporated into the final
order of the court.

¶4    Mother did not attend the April 24, 2014 hearing because she
was being treated in the Utah State Hospital. Mother’s counsel



1. The juvenile court had previously determined that reunification
services were not appropriate during a hearing conducted on
January 21, 2014. This determination was based largely on Mother’s
failure to assist the Division of Child and Family Services in
developing a service plan.




20140452-CA                      2                2014 UT App 218
                             In re H.E.


asked that the hearing be continued until Mother could attend. In
response, the juvenile court reiterated that it had previously
ordered permanent guardianship to be awarded to the children’s
aunt and uncle, and that there was no reason to keep the case open.
It then elected to terminate its jurisdiction, thereby allowing the
children’s aunt and uncle discretion to schedule parent-time with
Mother, instead of including a schedule in its final order.

¶5      Thus, despite Mother’s arguments to the contrary, the
juvenile court conducted a full permanency hearing on March 20,
2014, at which Mother was given the opportunity to present
evidence. The April 24, 2014 hearing was merely a review hearing
meant to allow the parties time to incorporate a visitation schedule
into the final permanency order. Accordingly, because Mother had
already been afforded her right to an evidentiary hearing, which
she attended, she was not entitled to a second evidentiary hearing
on the same issue during the April 24, 2014 hearing. Further,
Mother was not entitled to reunification services while she was
committed to the Utah State Hospital, because (1) the permanency
hearing awarding custody of the children to their aunt and uncle
occurred before Mother’s commitment, and (2) the juvenile court
had denied Mother reunification services months earlier due to her
failure to cooperate with the Division of Child and Family Services
in preparing such a plan.

¶6     Affirmed.




20140452-CA                      3               2014 UT App 218